t c summary opinion united_states tax_court norma k litton petitioner v commissioner of internal revenue respondent docket no 16080-05s filed date norma k litton pro_se catherine s tyson for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her son and daughter we hold that she is whether petitioner is entitled to the child_tax_credit in respect of her children we hold that she is background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in leander texas petitioner and gregory lee litton mr litton were married in the couple have two children a son who was born in and a daughter who was born in in date petitioner and mr litton were divorced pursuant to a decree entered by the district_court of williamson county texas the divorce decree listed mr litton’s residence as the present address of each of the parties’ children the divorce decree made no provision with respect to dependency_exemption deductions for the children the divorce decree named petitioner and mr litton as joint managing conservators of the parties’ children but it provided that mr litton shall have the exclusive right to determine the residence and domicile of the children the divorce decree also provided that mr litton shall have possession of the children at all times not specifically awarded in this decree to norma kay casey litton petitioner or otherwise mutually agreed by the parties in a standard possession order which was incorporated in the divorce decree the district_court set forth detailed guidelines regarding possession of the children in particular the standard possession order provided that petitioner shall have possession of the child at any and all times mutually agreed to in advance by the parties and failing mutual agreement shall have the right to possession of the children in pertinent part as follows weekends on weekends beginning pincite p m on the first third and fifth friday of each month and ending pincite p m on the following sunday weekend possession extended by a school holiday except as otherwise explicitly provided in this standard possession order if a weekend period of the standard possession order also provided very specific guidelines regulating custody on a child’s birthday mother’s day father’s day thanksgiving christmas holidays and so on and so forth at trial petitioner and mr litton focused almost exclusively if not exclusively on the weekend and tuesday thursday provisions of the standard possession order on the basis of the parties’ focus at trial and judging from petitioner’s day-planner see infra it would appear that they generally treated just the weekend and tuesday thursday provisions as the operative provisions regarding which parent was entitled to possession of the children at any particular time possession by joint managing conservator norma kay casey litton begins on a friday that is a school holiday during the regular school term or a federal state or local holiday during the summer months when school is not in session or if the period ends on or is immediately followed by a monday that is such a holiday that weekend period of possession shall begin pincite p m on the thursday immediately preceding the friday school holiday or end pincite p m on that monday holiday or school holiday as applicable tuesday and thursday on tuesday and thursday of each week during the regular school term beginning pincite p m and ending pincite a m the following morning generally speaking petitioner and mr litton faithfully observed the terms of the standard possession order during petitioner and mr litton however each strove to accommodate the other’s reasonable requests and they often deviated from the terms of that order upon their mutual agreement more specifically the parties frequently agreed to allow the children to spend sunday night at petitioner’s home for such weekends that petitioner had custody of the children mr litton testified usually if they spent the night it was for a birthday or there may have been some other such goings on maybe they had traveled to see their grandmother there was some sort of activity that they were doing on a sunday which would not have them back in a reasonable amount of time and i am not the kind of person who would say you know you have to be here pincite for me to pick you up and so what would happen would be is they would come back later after in the evening and they could spend the night it is not an issue for me to have them spend the night there the standard possession order was in effect during the calendar_year petitioner and mr litton together provided more than half of the support for the children in and the children were in the custody of both parents for more than half of the year petitioner timely filed a federal_income_tax return form_1040 for on her return petitioner claimed dependency_exemption deductions for her two children and the child_tax_credit in the notice_of_deficiency respondent disallowed the dependency_exemption deductions since another taxpayer has also claimed this dependent on their tax_return respondent also disallowed the child_tax_credit on the ground that petitioner was not entitled to claim the children as dependents a dependency_exemption deduction discussion5 in general a taxpayer may deduct an exemption for a dependent such as a taxpayer’s child over half of whose support is provided by the taxpayer sec_151 c a an at trial mr litton testified that he claimed dependency_exemption deductions for his son and daughter on his return the record suggests that respondent did not challenge those deductions we decide this case on the basis of the evidence in the record without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable see 116_tc_438 individual cannot be a dependent of more than one taxpayer see sec_151 in the case of a child of divorced parents if a child receives over half of his support during the year from both his parents and is in custody of one or both parents for more than half of the year then the child shall be treated as receiving over half of his support during the year from the parent having custody for a greater portion of the year sec_152 that parent is referred to as the custodial_parent id in the event of so-called split or joint custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs petitioner contends that she is the custodial_parent because the children were in her custody for more than half of the year in contrast respondent contends that mr litton is the custodial_parent because the children were in his custody for more than half of the year the resolution of this issue therefore turns the exceptions to the general_rule of sec_152 do not apply to the facts of this case for example sec_152 allows the noncustodial_parent to claim the dependency_exemption deduction for a child if the custodial_parent signs a written declaration or form_8332 release of claim to exemption for child of divorced or separated parents releasing his or her claim to the deduction and the noncustodial_parent attaches the declaration or form_8332 to his or her tax_return in at least year which is not before the court mr litton had signed a form_8332 on whether petitioner had physical custody of the children for the greater portion of see mccullar v commissioner tcmemo_2003_272 sec_1_152-4 income_tax regs in support of her contention petitioner relies on her day- planner that was introduced into evidence in the day-planner petitioner placed a k for kids on each day that she had custody of the children and then numbered each such mark sequentially the day-planner contained k marks petitioner therefore asserts that she had physical custody of the children for days in which is more than half of the year at the center of this dispute is how petitioner and mr litton quantified the time that the children spent with petitioner in particular how the parties quantified the sunday of the first third and fifth weekend petitioner quantified physical custody in terms of days that the children were in her physical custody that is tuesday thursday and the first third and fifth friday saturday and sunday weekend although petitioner and mr litton dispute whether the children spent the at trial petitioner testified that she had custody of the children for days in in contrast she wrote days in the margin of the day-planner as the total number of custody days for we regard the inconsistences among her custody totals as insignificant after close inspection of the day-planner although it appears that petitioner miscounted one day ie nov was marked as day and nov was marked as day there were a total of k marks in the day- planner respective sunday night at her home petitioner counted sunday as a full_day that the children were in her physical custody therefore according to petitioner the children spent days in her physical custody there is no statutory yardstick to quantify physical custody for a greater portion of the year but such a yardstick is determined by the facts of each individual case in the present case the standard possession order awarded petitioner physical custody during the regular school term every tuesday and thursday beginning pincite p m and ending pincite a m the following morning with respect to the weekends the standard possession order awarded petitioner custody beginning pincite p m on the first third and fifth friday of each month and ending pincite p m on the following sunday if monday was a school holiday petitioner’s custody would end pincite p m on that monday in light of the fact that the standard possession order awarded physical custody to each parent on the basis of an overnight stay we find it appropriate in this case to quantify physical custody on the number of nights that the children spent with each parent we found petitioner’s testimony at trial to be straight- forward and credible and she impressed us as a sincere and conscientious taxpayer moreover we found that petitioner diligently documented the time that she had physical custody of the children in her day-planner which she maintained on an accurately contemporaneous basis petitioner testified with specificity as to the time that the children spent with her and mr litton acknowledged that he and petitioner often mutually agreed to deviate from the beginning and ending times set forth in the standard possession order petitioner and mr litton do not dispute that the children spent the night at petitioner’s home on tuesdays thursdays and the respective fridays and saturdays as well as on other days mutually agreed upon between the parties with respect to the designated sundays the standard possession order awarded petitioner physical custody of the children until p m it follows therefrom that the children would have spent the night at mr litton’s home on sunday unless the parties mutually agreed that the children would spent the night at petitioner’s home indeed it is apparent from the record that the parties frequently agreed to allow the children to spend sunday night with petitioner when she had custody of them during the weekend petitioner asserts that the children spent the night at her home for most or for more than half of the sundays that she had physical custody of them for the weekend mr litton acknowledged that the children spent the night at petitioner’s home on sunday for at least one-third of the time that she had it appears that petitioner’s log contained notations for such occasions which were included in petitioner’s computation physical custody of them for the weekend furthermore mr litton testified that during the summer and other breaks when the children did not have school on monday the children frequently spent sunday night with petitioner the record establishes that the children spent non- sunday nights with petitioner and sufficiently more than half of the sunday nights for such weekends that petitioner had physical custody of them to constitute more than half of the nights of the year on balance and in light of the facts and circumstances of this case we conclude that the children spent more than percent of the time with petitioner therefore we hold under sec_152 that petitioner had physical custody of the children for the greater portion of accordingly petitioner is entitled to dependency_exemption deductions for her son and daughter in the taxable_year respondent’s determination on this issue is not sustained at trial petitioner and mr litton appeared to have a civil relationship and they seemed to cooperate well in respect to deviating from the standard possession order in the best interests of the children for future years the parties appeared to entertain the notion of properly completing and executing a form_8332 releasing one’s claim to the dependency_exemptions and perhaps to alternate every year or to split the dependency_exemption deductions evenly between each parent each year if the respective party were to attach such form to his or her return then at least for the taxable_year or years subject_to such form the parties might succeed in avoiding the issues that have arisen in the present case otherwise we foresee that respondent may disallow the dependency_exemption deductions to both petitioner and mr litton and require both of them to file petitions in this court for a determination of who had custody for the greater portion of a particular taxable_year b child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 for the reasons stated above petitioner may claim dependency_exemption deductions for her son and daughter under sec_151 and therefore she may claim a child_tax_credit respondent’s determination on this issue is not sustained c conclusion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
